Citation Nr: 0938403	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  94-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected scars of the left and right side of chest.  

2.  Entitlement to an increased rating for the service-
connected scars of the right upper extremity.  

3.  Entitlement to an increased rating for the service-
connected scars of the left upper extremity.  

4.  Entitlement to an increased rating for the service-
connected scars of the right hand.  

5.  Entitlement to an increased rating for the service-
connected scars of the left hand.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions by the RO.  

The Board remanded the case to the RO in July 1999 for 
additional development.  

The case was before the Board in September 2003, at which 
time the RO certified for appeal an issue of a compensable 
rating for the service-connected scars of the chest, right 
arm, left forearm and hands.  

In September 2003, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development.  

The Board again remanded the case in December 2006 for 
additional development of the record.  

The veteran has appeared at hearings before local Hearing 
Officers in July 1993 and February 2000.  

The appeal is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


REMAND

At the time of the December 2006 remand, the Board noted that 
the Veteran was seeking an increased rating for scars of the 
chest, both arms, and the hands. 

The Board indicated that it had to remand this case to the RO 
for further development and rating actions consistent with VA 
regulatory criteria.  It stated that all scars identified on 
the hands, both upper extremities and the chest should be 
evaluated effective to the June 1992 date of claim.  

Additionally, consideration had to be given as to whether 
scars in widely separated areas, such as the anterior and 
posterior surfaces of an extremity, had to be evaluated 
separately and combined pursuant to 38 C.F.R. § 4.25.  

The Board also noted that as the Veteran had voiced a belief 
that some of his scarring may have resulted from battery acid 
spillage during his accident, and the available records were 
unclear as to whether any scar or scars were due to a burn-
type injury, the examiner was requested to provide clarifying 
opinion. 

The Board requested that the Veteran be scheduled for a skin 
examination to determine the current severity of his scar 
disabilities on the following body parts: right upper 
shoulder; right elbow posterior aspect; right anterior 
forearm; right posterior forearm; right forearm from elbow to 
the wrist; left upper arm; left posterior upper arm; left 
posterior forearm; left shoulder; dorsum of the right thumb; 
dorsum left hand; right breast torso; and left breast torso.  
The examiner was requested to provide the following findings 
for each individualized scar: (a) provide a measurement, in 
square inches, of the area encompassed by each scar as 
identified above; (b) provide findings, clearly delineated 
for each scar, pertaining to the presence or absence of soft 
tissue damage, frequent loss of covering of skin over the 
scar, objectively demonstrated pain on palpation, and whether 
the such scar results in limitation of motion of the part 
affected; and (c) provide opinion as to whether any scar or 
scars identified above results from a burn-type injury.  

Thereafter, the RO was to readjudicate the claim of 
entitlement to an increased rating for scars of the right and 
left sides of the chest, the right upper extremity, the left 
upper extremity and both hands. The readjudication was to 
take the following issues into account: (a) whether the 
schedular criteria mandated that each scar that was tender 
and painful be separately rated; (b) whether the schedular 
criteria mandated that scars in separate parts of the body, 
such as the anterior and posterior surfaces, be separately 
rated; (c) the level of disability assignable to the date of 
claim in June 1992; and (d) the proper combined rating taking 
into account the bilateral computation for the scar 
disabilities.  

The Veteran was scheduled for the requested examination in 
October 2008.  While the Veteran was afforded the requested 
examination in October 2008, and the examiner provided 
extensive findings, he did not provide findings with regard 
to each scar relating to the presence or absence of soft 
tissue damage, frequent loss of covering of skin over the 
scar, or objectively demonstrated pain on palpation.  The 
examiner also did not provide an opinion as to whether any 
scar or scars identified resulted from a burn-type injury.

The AMC, acting on behalf of the RO, did not address the 
whether the schedular criteria mandated that each scar that 
was tender and painful be separately rated; (b) whether the 
schedular criteria mandated that scars in separate parts of 
the body, such as the anterior and posterior surfaces, should 
be separately rated; (c) the level of disability assignable 
to the date of claim in June 1992; and (d) the proper 
combined rating taking into account the bilateral computation 
for the scar disabilities.  

Both the Veteran and his representative have noted the 
noncompliance with the orders of the remand by the AMC and 
the examiner.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
In Stegall the Court held that "where . . . the remand orders 
of the Board . . . are not complied with, the Board itself 
errs in failing to insure compliance."  Id.

Accordingly, this case is REMANDED for the following:

1.  If available, return the claims 
folder to the examiner who performed the 
October 2008 VA examination.  Following a 
thorough review of the claims folder, the 
examiner should address the following as 
it relates to each identified scar:  the 
presence or absence of soft tissue 
damage, frequent loss of covering of skin 
over the scar, and/or objectively 
demonstrated pain on palpation.  The 
examiner should also provide an opinion 
as to whether any identified scar or 
scars result from a burn-type injury.  If 
the examiner is not available, schedule 
the Veteran for a VA examination with the 
examiner answering the above questions 
following a review of the claims folder 
and an examination of the Veteran.  

2.  Thereafter, readjudicate the claim of 
entitlement to an increased rating for 
scars of the right and left sides of the 
chest, the right upper extremity, the 
left upper extremity and both hands.  
When readjudicating the claim please 
address the following: (a) whether the 
schedular criteria mandate that each scar 
that is tender and painful be separately 
rated; (b) whether the schedular criteria 
mandate that scars in separate parts of 
the body, such as the anterior and 
posterior surfaces be separately rated; 
(c) the level of disability assignable to 
the date of claim in June 1992; and (d) 
the proper combined rating taking into 
account the bilateral computation for the 
scar disabilities.

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claims for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal is not fully granted, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded a 
reasonable time to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009)  

